Hon. J. W. Edgar                     Opinion No. M- 800
Commissioner of Education
Texas Education Agency               Re:   Several questions relating
201 East 11th Street                       to compensation of personnel
Austin, Texas 78701                        under the Foundation School
                                           Program, Article 2922-14,
                                           Vernon's Civil Statutes, and
Dear Dr. Edgar:                            related statutes.
          We quote from your letter requesting an opinion from
this office in part as followsr
         "In Article IV (Salary Schedules) of Senate
    Bill 116, 51st Legislature, R.S., 1949, as last
    amended by Section 1 of House Bill 240, Acts 61st
    Legislature, R.S., 1969, at page 2638, Sections
    3 and,4 provide as follows:
          "The total cost of professional salaries al-
     lowable for purposes of this (Foundation Program)
     Act shall be determined by the.applicatSon of the
     salary schedule to the total number of approved
     professional units, provided that such professional
     units are serviced by approved professional position
     employments.
          "Section 4:
          "The annual (minimum) salary of personnel au-
     thorized for employment under 'the . . . Foundation
     School Program for the school year 1971-72 and for
     each year thereafter shall be the monthly base
     salary, plus (grade step) increments, as prescribed
     in the 'Texas State Public Education Compensation
     Plan' In subsection (l), multiplied by the number
     of months prescribed in the position description
     for each respective position.
          "Subsection (2) furnishes description, re-
     quired preparation and education, pay grade and
     the number of months payment authorized for each


                            -3881-
             Dr. J. W. Edgar, page 2        (M-800)



                  position under the TSPE Compensation Plan. Such
                  stipulations are teachers with Bachelor or Master's
                  degrees are as follows:
"Pay Grade    Number     Class Title       Description of        Required Prepara-
              Months                       Position              tion and Education
              Paid

   7            10     Teacher, B.A.    Teach at grade level    Degree, no defic-
                                        or in teaching field    iency in profes-
                                        for which prepared,     slonal education
                                        under general super-    or in teaching
                                        vision only.            field. Fully cer-
                                                                tified.
   8            10     Teacher, M.A.    Teach at grade level    Master's degree.
                                        or in teaching field    Certified.
                                        for which prepared,
                                        under general super-
                                        vision only.
                      'From Its enactment in 1949 until presently,
                 the Foundation School Program's formula for the
                 allocation of classroom teacher units has never
                 defined or specified the duties of a classroom
                 teacher unit, See Article III of Senate Bill
                 116, Acts 51st Legislature, R.S., 1949, and as
                 last amended in Section 2A of House Bill 240,
                 supra. Thus, since the inception of the Pro-
                 gram Act, a number of school districts have
                 listed on their Foundation Program rosters, in
                 reporting the utilization of allocations for
                 classroom teacher units, locally assigned per-
                 sonnel (fully qualified and oertified to teach)
                 who are performing administrative positions,
                 such as assistants to the superintendent, per-
                 sonnel administrators, business manager, and/or
                 purchasing director.
                       "Most districts following such practice em-
                  ploy 'excess' teachers, viz., teachers In excess
                  of the number allotted the district under the
                  Program formula; who are paid from local funds.
                  In those districts not employing 'excess' teachers,
                  the number of persons utilized in administrative
                  positions and listed on the Foundation Program


                                         -3882-
Dr. J. W. Edgar, Page 3         (M-800)


     roster plus the classroom teacher units actually
     assigned to teaching on the campuses does not ex-
     ceed their classroom teacher units allotted.
          I,
           . . .
          "(1) Do the position descriptions assigned
     for the class designated 'teacher' in the . . .
     Public Education Compensation Plan preclude school
     districts from placing certified administrative
     staff personnel on the Foundation Program roster
     in the utilization of Its classroom teacher units
     allotment?
          "If the answer to(l) is In the negative, and
     the practice above described legally may continue,
     beginning 1971-72: (2) Should the practice be
     limited to those school districts that employ at
     least as many 'excess' teachers as the number of
     administrative personnel that are placed on the
     Foundation Program roster In the utilizing of its
     classroom teacher unit allotment?
          "Subsection (1) of Section 4 as appears in
     Section 1 of House Bill 240 at page 2639 is a
     statutory chart providing for and entitled:
     Salary By Steps Above Base. It stipulates that
     'Each individual will move to the step in this
     schedule immediately above the monthly rate
     received in 1970-71 and shall advance there-
     after one (1) additional step with each added
     year of experience until the maximum is attained.'
          "This salary-grade-step provision prese,nts
     problems in the position: Pay Grade lo-Instruc-
     tlonal Officer I (serve as part-time principal
     on campus with 19 or fewer teachers); and position:
     Pay Grade 14-Administrative Officer V (serve as
     superintendent of system of 3000 ADA or less).
          "Re Pay Grade 10 problem: For the current
     1970-71 school year, part-time principals for
     salary purposes are divided Into two categories:
     Part-time principals (designated as head teachers)
     --who serve one campus with'3 to 6 classroom
     teacher units; and second,--who serve in an


                            -3883-
Dr. J. W. Edgar, page 4        (M-800)


    accredited 12-grade high school district with
    fewer than 9 classroom teacher units. See sub-
    section (6)~ on page 2637, Acts 61st Legislature,
    R,S. In 1970-71, such (head teachers) part-time
    principal units are allotted a Foundation Program
    salary of 1.08 times the monthly salary he would
    receive as a classroom teacher multiplied by 10
    (months). See Item HEAD TEACHERS on page 2636,
    supra.
          "In 1970-71, the cited law further provides
     that all other Part-Time Principals shall receive
     1.15 of the monthly teacher salary multiplied by
     10.
          "In 1971-72, however, the Compensation Plan
     does away with the categories (head-teacher part-
     time principals.) It provides for part-time and
     full-time principals on Pay Grades based on the
     number of 'teachers' on the school campus where
     they serve. Question (3).
          "For 1971-72 must those part-time principals
     who served as 'head teachers' in 1970-71 and who
     continue to serve as part-time principals (on
     campuses with the from 3 to 6 classroom teacher
     units, or an accredited high school district
     with fewer than 9 teacher units) be placed in
     the Pay Grade 10 step immediately above the
     monthly rate received in 1970-71?
          7,
           . . .
          "Re Pay Grade 14 problem: For the current
     1970-71 school year, superintendents in districts
     with 600 or less ADA (average daily attendance)
     have a minimum Foundation Program salary computed
     at 1.30 of the monthly teacher salary multiplied
     by 12. Superintendentsin districts of 601 to
     5000 ADA have such salaries determined at 1.50
     of the monthly teacher salary multiplied by 12.
     See page 2636, Acts 61st Legislature, R.S.
     Question (4):
          "For 1971-72, must superintendents who in
     1970-71 were superintendents in districts of
     600 ADA or less and who continue to serve as
     superintendents in such size districts be placed
     in that step in Pay Grade 14 immediately above
     the monthly rate received in 1970-i'l?
                            -3884-
Dr. J. W. Edgar, page 5          (M-800)



          ,t
               .   .   .

          "As heretofore noted in Subsection (2), the
     Compensation Plan provides for Pay Grade status
     of part-time and full-time principals based upon
     the number of 'teachers' on the campus where they
     serve. As provided in the Foundation School Pro-
     gram law, principal units are allocated on a
     district-wide basis according to the number of
     approved classroom teacher units allotted to the
     district. See Section 16.18, Texas Education
     Code. Question (5):
          "Does the word 'teachers' as used In the
     Compensation Plan for Pay Grade placement of part-
     time principals (Instructional Officer I and In-
     structional Officer II) mean Foundation School
     Program formula classroom teacher units only--
     or may 'teachers' be construed to mean all teachers
     that are under the supervision of the campus part-
     time principal: including vocational, special
     education, 'excess' teachers, and teachers paid
     from Federal funds?
          11
           . . .
          We will answer your questions in the order in which
they are submitted.

                           1.
          Our consideration of the meaning of the term Itteacher"
with reference to "classroom teacher professional units", as those
terms are used in the now existing school laws requires that we
consider in pari materia the provisions of,
          a) House Bill 240, Acts 61st Legislature,
     Regular Session, 1969, chapter 872, page 2634,
     and more particularly the provisions of Section
     2A of said Bill at pa e 2645 wherein they com-
     prehend Subsection (17 of Section 1 of Article
     2922-13, as re-enacted by the 61st Legislature
     and as codified by Vernon; and
          b) Section 16.13 of the Texas Education
     Code, as enacted by the same Regular Session of
     the 61st Legislature.
                            -3885-
Dr. J. W. Edgar, page 6             (M-800)


The provisions of House Bill 240 must be given preference where
they may conflict with the Code.1
          In comparing the provisions of Section 2A of House Bill
240 with those of Section 16.13 of the Texas Education Code, It
is obvious that some of their respective provisions which pertain
to the allocation of classroom teacher professional units to school
districts are in conflict. However, neither Section 2A of House
Bill 240 nor Sections 16.07 and 16,13 of the Texas Education Code
in any manner define or otherwise specify the duties of a 'class-
room teacher."
          In view of the language cgntained in "Description of
Positions, Assigned to Class Title, as set forth in Subsection
(2) of Section 4 of Section 1 of House Bill 240 (Article 2922-14,
Sec. Q(2), V.C.S.), we have concluded that the word 'Teacher,
B.A." and 'Teacher, M.A.", as those position designations and
such "Class Title" are used in the quoted Pay Grades Numbers 7
and 8 (H.B. 240, page 2641) should be construed to mean class
room teachers only. The "Description of Positions Assigned to
Class Title" applicable to these two classes, reads:
          "Class          Description of Positions
           Title          Assigned to Class Title
          "Teacher,       Teach at grade level or
           B.A.           in teaching field for which
                          prepared, under general
                          supervision only
          "Teacher,       Teach at grade level or in
           M.A.           teaching field for which
                          prepared, under g$neral
                          supervision only.



1 Both the provisions of Section 1 of H.B. 240 and of thkwT;;;s
Education Code became effective on September 1, 1969.
Section 5 of the Code provides, "If any act passed at the same'
session of the legislature conflicts wi$h any provision of the
Texas Education Code, the act prevails.   Section 2 of the Code
repealed prior Article 2922-13, as enacted in 1949; an Article
of similar content, bearing the same number, was re-enacted by
the same session of the 61st Legislature.

                               -3886-
Dr. J. W. Edgar, page 7            (M-800)


          These two statutory provisions must be construed in pari
materia with Sections 16.07 and 16.13, Texas Education Code,
wherein teacher classifications are set out to effectuate the
Foundation School Program. The term "classroom teachers" is
used in Section 16.07 as distinguished from the other professional
positions or units listed In that Section. The 'classroom teacher
professional units" shall be determined and teachers alloted in
the manner prescribed by Section 16.13.
          Our opinion is that the practice of certain school
districts described in connection with Question No. 1 ma not
legally continue beginning with the school year 1971-7T!-sECkfS
                                                       .
Law Dictionary, 4th Edition, defines 'teacher" as follows:
          "Teacher--one who teaches or instructs;
     especially, one whose business,,oroccupation
     Is to teach others; preceptor.
          In view of our answer to your first question, we are not
required to answer your second question.


          Ouranswer to your third question, based upon the
position classification schedule set forth in House Bill 240,
at pages 2640-2644, is that for the school year 1971-72 those
"part-time principals" who served as "head teachers' (on campuses
with from 3-6 classroom teacher units, or an accredited high
school district with fewer than 9 teacher units) during the school
year 1970-71 and will continue to serve in such size districts
during 1971-72 should be classified In Pay Grade 10 at the step
immediately above the monthly rate received during 1970-71.

                           3.
          In answer to your fourth question, our opinion Is that
superintendents who in 1970-71 were superintendents in districts
of 600 ADA or less and who will continue to serve as superintendents
in such size districts during 1971-72 should be classified in Pay
Grade 14 at the step Immediately above the monthly rate received
during 1970-71.
          Article 2922-14, Vernon's Civil Statutes, as amended in
1967 (Acts 60th Leg., Reg.Sess., ch. 721, page 1849) was repealed
by Section 2(a) of the Texas Education Code which was enacted by
the 61st Legislature, Regular Session, in 1969, to be effective

                                -3887-
Dr. J. w. Edgar, page 8         (M-800)


September 1, 1969. The provisions of this repealed Article
2922-14, contained in Its Section 1, subsection 6, relating
to the compensation of princi&al: were carried forward into
Section 16.37 of the Code. However, the same Regular Session
of the 61st Legislature also re-enacted a new Article bearing
the same number Article 2922-14 (as codified by Vernon, same
being Section 1 of H.B. 240, ch. 872, p. 2634). This new Article
2922-14, in Its Section 4, subsections (1) and (2) (shown in
H.B. 240 at p. 2639-2644) also makes certain provisions relating
to salaries and classification of part-time principals.
          Any conflicts between this new Article 2922-14 (H.B.
240) and the Texas Education Code (H.B. 534) both having been
enacted at the same regular session of the 61st Legislature,
are to be resolved by giving preference to the provisions of
Article 2922-14. This is because Section 5 of the Code (H.B.
534) so provides as follows:
          "If any act passed at the same session of
     the legislature conflicts with any provision
     of the Texas Education Code, the act prevails."
          Our answer to your fifth question is that "teachers,"
as used InClass Title of Instructional Officer I and Instructional
Officer II as shown in House Bill 240 at page 2642 of the Session
Laws of the 61st Legislature, Regular Session, 196gfincludes not
only classroom teacher units but also vocational, special education,
'excess" teachers and teachers paid from federal funds.
                     SUMMARY
          For the school year 1971-72 school districts
     are not authorized to place certified administrative
     staff personnel on the foundation program roster in
     the utilization of its classroom teacher units al-
     lotments unless such personnel meet the definition
     of 'classroom teacher' as formulated under the au-
     thority of Article 2922-14, Set, 4(2), Vernon's
     Civil Statutes (H.B. 240, Acts 61st Leg., R.S.,
     1969) and Sections 16.07 and 16.13 of the Texas
     Education Code.
          For the school year 1971-72, those "part-
     time" principals who served as "head teachers"
     (on campuses with from 3-6 classroom teacher
     units, or an accredited high school district

*Codified by Vernon as Article 2922-14, Section 4(2), as enacted
by this H.B. 240.
                            -3888-
Dr. J. W, Edgar, page 9         (M-800)


     with fewer than 9 teacher units) during the
     school year 1970-71 and will continue to serve
     in such size districts during 1971-72 should be
     classified in Pay Grade 10 at the step immediately
     above the monthly rate received during 1970-71.
          Superintendents who in 1970-71 were superin-
     tendents in districts of 600 ADA or less and who
     will continue to serve as superintendents in such
     size districts during 1971-72 should be classified
     in Pay Grade 14 at the step immediately above the
     monthly rate received during 1970-71.
          "Teachers" as used in Class Title of Instruc-
     tional Officer I and Instructional Officer II as
     shown in House Bill 240 at page 2642 of the Session
     Laws (61st Leg., R.S. 1969) includes not only class-
     room teacher units but also vocational, special
     education, 'excess" teachers and teachers paid
     from federal funds.




                           Attorn&   General of Texas

Prepared by Ivan R. Williams, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITPEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James McCoy
Dick Chote
Camm Lary
Rex White
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant
                            -3889-